DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on August 27, 2021.
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The method and device for regulating the buoyancy of an underwater vehicle are not shown or suggested in the prior art because of the use of a method that includes the steps of starting from an initial buoyancy, modifying the density of an underwater vehicle so that it moves from a first surface towards a second surface, detecting a predetermined non-zero threshold on distance with respect to said first surface, modifying the density of said underwater vehicle so that it moves closer to said second surface and exhibits a predetermined buoyancy upon said detection of crossing said threshold, and modifying the density of said underwater vehicle until said underwater vehicle exhibits a predetermined target buoyancy.
The prior art as disclosed by Jurca (US 4,266,500) shows the use of a submersible buoy with a valve control circuit, a buoyancy chamber, and four water level sensors for detecting four predetermined depths, where said valve control circuit controls said buoyancy chamber so that a density of said buoy is modified to allow said 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


September 13, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617